Exhibit 10.10

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (“Agreement”) is made and entered into as of
January 31, 2008 by and between DPAC TECHNOLOGIES CORP., a California
corporation (the “Company”), and Canal Mezzanine Partners, L.P. (“Investor”).

R E C I T A L S

WHEREAS, the Company, the Company’s wholly owned subsidiary, QUATECH, INC., an
Ohio corporation (“Quatech”), and Investor have entered into that certain Senior
Subordinated Note and Warrant Purchase Agreement (together with all promissory
notes and related agreements executed in connection therewith, including without
limitation the warrant to purchase shares of the Company’s common stock executed
in connection therewith (the “Warrant”), and any amendments thereto, the “Note
Agreement”), dated as of the same date herewith, pursuant to which Investor will
loan to Quatech certain funds under the terms and conditions of such Note
Agreement; and

WHEREAS, as a condition and as an inducement to the willingness of Investor to
make such loans as are contemplated by the Note Agreement, the Company is
required to enter into this Agreement with respect to shares of Company common
stock, no par value per share (“DPAC Common Stock”) issuable pursuant to
exercise of the Warrant, as well as other shares of DPAC Common Stock that may
be issued to Investor pursuant to Section 3 of the Warrant (“Preemptive Stock”);
and

WHEREAS, the Company is party to that Shareholder and Registration Rights
Agreement dated May 11, 2005 (the “Existing Rights Agreement”), and it is the
intention of the parties hereto that the rights contained in this Agreement be
coordinated to reflect the Company’s obligations under such prior registration
rights agreement, and the rights of the Shareholders (as defined therein) party
thereto.

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing, for good and valuable
considerations, receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement hereby agree as follows:

1. Definitions. As used herein:

 

  1.1 The term “Advice” is defined in Section 2.9.

 

  1.2 The term “Blocking Right” is defined in Section 2.1.

 

  1.3 The term “Commission” means the Securities and Exchange Commission.

 

  1.4 The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

  1.5 The term “Existing Holder” means any of the following persons owning or
having the right to acquire Registrable Shares or any permitted assignee of
rights under this Agreement: Development Capital Ventures, LP; William Roberts,
an individual; and Steve Runkel, an individual.

 

1



--------------------------------------------------------------------------------

  1.6 The term “Institutional Shareholder” shall mean Development Capital
Ventures, L.P.

 

  1.7 The term “Public Offering” means and includes the closing of an
underwritten public offering pursuant to an effective registration statement
under the Securities Act, covering the offer and sale of securities to the
general public for the account of the Company.

 

  1.8 The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act (as defined below) and the applicable rules
and regulations thereunder, and the declaration or ordering of the effectiveness
of such registration statement.

 

  1.9 For the purposes hereof, the term “Registrable Shares” means and includes
the shares of the DPAC Common Stock issuable upon exercise of the Warrant, and
the Preemptive Stock (and where the context so includes, shall also mean
Registrable Shares together with the “Registrable Shares”, as defined in the
Existing Rights Agreement).

 

  1.10 The term “Securities Act” means the Securities Act of 1933, as amended.

 

  1.11 The descriptive headings herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

2. Registration Rights.

2.1 Demand Registration.

Subject to Sections 2.6, 2.7 and 2.8, if at any time the Company shall receive a
written request from the Institutional Investor that the Company file with the
Commission a registration statement under the Securities Act covering the
registration for offer and sale of outstanding Registrable Shares (as defined in
the Existing Rights Agreement) held by such Institutional Investor, then the
Company shall promptly notify in writing the Investor of such request. Within 20
days after such notice has been given by the Company, Investor and any Existing
Holder may give written notice to the Company of its election to include its
Registrable Shares in the registration. As soon as practicable after the
expiration of such 20-day period, the Company shall use its reasonable best
efforts to cause the registration of all Registrable Shares of Investor with
respect to which registration has been so requested. If the Institutional
Investor intends to distribute its Registrable Shares covered by their request
by means of an underwriting, the right of Investor to include its Registrable
Shares in such registration shall be conditioned upon Investor’s participation
in such underwriting and the inclusion of Investor’s Registrable Shares in the
underwriting to the extent provided herein. Investor shall enter into an
underwriting agreement in customary form with the underwriters selected for such
underwriting. Notwithstanding the foregoing, if the underwriter advises the
Institutional Shareholder in writing that marketing factors require a limitation
of the number of shares to be underwritten, then the Company shall so advise
Investor, and the number of shares of Registrable Shares that may be included in
the underwriting shall be allocated among Investor and the Existing Holders,
including the Institutional Shareholder, in proportion (as nearly as
practicable) to the amount of Registrable Shares of the Company owned by each
such person.

 

2



--------------------------------------------------------------------------------

Notwithstanding the provisions set forth above in this Section 2.1, the Company
shall not be obligated to effect any registration pursuant to this Section
within 180 days after a Public Offering. In addition, the Company may postpone
for up to 90 days the filing or effectiveness of a registration statement
pursuant to a request under this Section if the Board of Directors (with the
concurrence of the managing underwriters, if any) determines in good faith that
such registration would be reasonably expected to have a material adverse effect
on any proposal or plan by the Company to engage in any acquisition or sale of
assets, merger, consolidation, tender offer, financing or similar transaction (a
“Blocking Right”). The Company may not assert a Blocking Right more than once in
any twelve month period. In the event of any postponement described in this
subsection the Investor shall, upon written notice to the Company, be entitled
to withdraw such request and, if such request is withdrawn, such request shall
not count as a request for registration pursuant to this Section.

2.2 Piggyback Registration.

Subject to Sections 2.6 and 2.7, if at any time after the date hereof the
Company proposes to register any of its securities under the Securities Act,
either for its own account or for the account of others, in connection with the
public offering of such securities solely for cash, on a registration form that
would also permit the registration of Registrable Shares, the Company shall
promptly give Investor written notice of such proposal. Upon the written request
of Investor given within 20 days after any such notice is given, subject to
Sections 2.6 and 2.7, the Company shall use its commercially reasonable best
efforts to cause to be included in such registration all Registrable Shares with
respect to which registration has been so requested.

2.3 Registration Obligations of the Company.

Whenever required under this Agreement to use commercially reasonable best
efforts to effect the registration of any Registrable Shares, the Company shall,
as expeditiously as reasonably possible:

(a) prepare and file with the Commission a registration statement covering such
Registrable Shares and use reasonable efforts to cause such registration
statement to be declared effective by the Commission as expeditiously as
possible and to keep such registration effective until the date when all
Registrable Shares covered by the registration statement have been sold;
provided, that before filing a registration statement or prospectus or any
amendments or supplements thereto, the Company will furnish to Investor and the
underwriters, if any, copies of all such documents proposed to be filed
(excluding exhibits, unless any such person shall specifically request exhibits
in writing), which documents will be subject to the review of Investor and the
underwriters, and the Company will not file such registration statement or any
amendment thereto or any prospectus or any supplement thereto with the
Commission if (A) a majority of the group constituting the Existing Holders and
Investor (the “Rights Group”) reasonably object to such filing (unless such
registration is pursuant to Section 3 and is in connection with a Public
Offering) or (B) information in such registration statement or prospectus
concerning Investor has changed or is otherwise inaccurate and Investor or the
underwriters, if any, shall reasonably and promptly object;

 

3



--------------------------------------------------------------------------------

(b) prepare and file with the Commission such amendments and post-effective
amendments to such registration statement as may be necessary to keep such
registration statement effective during the period referred to in subsection
(a) above, and cause the prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed with the Commission
pursuant to Rule 424 under the Securities Act;

(c) furnish to Investor and to each underwriter, if any, such reasonable numbers
of copies of such registration statement, each amendment thereto, the prospectus
included in such registration statement (including each preliminary prospectus),
each supplement thereto and such other documents as they may reasonably request
in order to facilitate the disposition of Registrable Shares owned by them;

(d) use its best efforts to register and qualify the Registrable Shares under
such other securities laws of such United States jurisdictions as shall be
reasonably requested by a majority of the Rights Group or any underwriters or,
in the alternative, to obtain exemptions from the registration requirements of
such securities laws, and do any and all other acts and things which may be
reasonably necessary or advisable to enable Investor and underwriters to
consummate the disposition of the Registrable Shares owned by Investor and
underwriters in such jurisdictions; provided, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to
transact business, subject itself to taxation or to file a general consent to
service of process in any such jurisdiction;

(e) promptly after becoming aware thereof, notify Investor, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading and,
at the request of Investor, the Company will promptly prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Shares, such prospectus will not contain an untrue statement
of a material fact or omit to state any fact necessary to make the statements
therein not misleading;

(f) cause all such Registrable Shares to be listed on each securities exchange
on which similar securities issued by the Company are then listed and, if not so
listed, to be listed on the NASD automated quotation system and, without
limiting the generality of the foregoing, to arrange for at least two market
makers to register as such with respect to such Registrable Shares with the
NASD;

(g) provide a transfer agent and registrar for all such Registrable Shares not
later than the effective date of such registration statement;

(h) enter into such customary agreements (including underwriting agreements in
customary form for a primary offering) and take all such other actions as a
majority of the Rights Group or the underwriters, if any, reasonably request in
order to expedite or facilitate the disposition of such Registrable Shares;

 

4



--------------------------------------------------------------------------------

(i) subject to compliance with such confidentiality requirements as the Company
may reasonably impose, and subject to the requirements of federal and state
securities laws, the rules of the NASD and the rules of any securities exchange
on which the Company’s securities are traded, make available for inspection by
Investor, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
Investor or underwriter, provided, however, that the Investor shall employ only
one counsel, all pertinent financial and other records and pertinent corporate
documents of the Company, and cause the officers, directors, employees and
independent accountants of the Company to supply all information reasonably
requested by Investor and any underwriter, attorney, accountant or agent in
connection with such registration statement;

(j) promptly notify Investor and the underwriters, if any, of the following
events and (if requested by any such person) confirm such notification in
writing: (i) the filing of the prospectus or any prospectus supplement and the
registration statement and any amendment or post-effective amendment thereto
and, with respect to the registration statement or any post-effective amendment
thereto, the declaration of the effectiveness of such documents; (ii) any
requests by the Commission for amendments or supplements to the registration
statement or the prospectus or for additional information; (iii) the issuance or
written threat of issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
for that purpose; and (iv) the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Shares for
sale in any jurisdiction or the initiation or threat of initiation of any
proceeding for such purpose;

(k) make reasonable efforts to prevent the entry of any order suspending the
effectiveness of the registration statement and obtain at the earliest possible
moment the withdrawal of any such order, if entered;

(l) if reasonably requested by any underwriter or Investor in connection with
any underwritten offering, promptly incorporate in a prospectus supplement or
post-effective amendment such information as such underwriter or a majority of
the Rights Group agree should be included therein relating to the sale of the
Registrable Shares, including without limitation information with respect to the
number of Registrable Shares being sold to such underwriter, the purchase price
being paid therefore by such underwriter and any other terms of the underwritten
(or best efforts underwritten) offering of the Registrable Shares to be sold in
such offering, and make all required filings of such prospectus supplement or
post-effective amendment promptly after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

(m) upon the filing of any document which is to be incorporated by reference
into the registration statement or the prospectus (after the initial filing of
the registration statement with the Commission), (i) promptly provide copies of
such document to counsel for the requesting Investor and counsel for the
underwriters, if any, and (ii) make representatives of the Company available for
discussion of such document;

 

5



--------------------------------------------------------------------------------

(n) cooperate with Investor and the underwriters, if any, to facilitate the
timely preparation and delivery of certificates representing Registrable Shares
to be sold and not bearing any restrictive legends, and enable such Registrable
Shares to be in such lots and registered in such names as the underwriters may
request at least two business days prior to any delivery of Registrable Shares
to the underwriters;

(o) if necessary, provide a CUSIP number for all Registrable Shares not later
than the effective date of the registration statement; and

(p) prior to the effectiveness of the registration statement and any
post-effective amendment thereto and at each closing of an underwritten
offering, do the following insofar as the requesting Investor are concerned or
affected: (i) make such representations and warranties to Investor and the
underwriters, if any, with respect to the Registrable Shares and the
registration statement as are customarily made by issuers to holders and
underwriters in primary underwritten offerings; (ii) obtain opinions of counsel
to the Company and updates thereof (which counsel and opinions shall be
reasonably satisfactory to the underwriters, if any, and to a majority of the
Rights Group) addressed to each of Investor and the Existing Holders and the
underwriters, if any, covering the matters customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by the Rights Group and underwriters or their counsel; (iii) obtain
“cold comfort” letters and updates thereof from the Company’s independent
certified public accountants addressed to the Existing Holders and Investor or
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in cold comfort letters by accountants and
underwriters in connection with primary underwritten offerings; and (iv) deliver
such documents and certificates as may be reasonably requested by a majority of
the Rights Group or by the underwriters, if any, to evidence compliance with
clause (i) above and with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company.

2.4 Suspension of Disposition of Registrable Shares.

Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.3(e), Investor will
forthwith discontinue disposition of Registrable Shares until such Investor’s
receipt of copies of a supplemented or amended prospectus contemplated by
Section 2.3(e), or until it is advised in writing (an “Advice”) by the Company
that the use of the prospectus may be resumed and has received copies of any
additional or supplemental filings which are incorporated by reference in the
prospectus and, if so directed by the Company, Investor will deliver to the
Company (at the expense of the Company) all copies, other than permanent file
copies then in Investor’s possession, of the prospectus covering such
Registrable Shares current at the time of receipt of such notice. If the Company
shall give any such notice, the time periods specified in Section 2.3(a) shall
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to Section 2.3(e) to and including the
date when Investor shall have received the copies of the supplemented or amended
prospectus contemplated by Section 2.3(e) or the Advice.

 

6



--------------------------------------------------------------------------------

2.5 Expenses of Registration.

Whether or not any registration statement prepared and filed pursuant to this
Agreement is declared effective by the Commission, the Company shall pay or
incur all expenses incurred in connection with a registration pursuant to the
terms hereof (excluding underwriting fees, discounts and commissions
attributable to the sale of Registrable Shares), including without limitation
all registration, qualification, application, filing, listing, transfer agent
and registrar fees, printing, messenger, telephone and delivery fees and
expenses, accounting fees and disbursements (including the expenses of any
audit, review and/or “cold comfort” letters), fees and disbursements of counsel
for the Company, and in each demand registration, to a maximum of $15,000, the
fees and costs of one counsel representing the Institutional Investor.

2.6 Conditions Precedent to Participation in Registration.

Investor shall not participate in any registration hereunder unless:

(a) Investor timely furnishes to the Company and/or the underwriters managing
such registration, if any, all such information regarding Investor, the
Registrable Shares held by it and its intended method of disposing of such
Registrable Shares as the Company or such underwriters may reasonably request;

(b) Investor agrees to notify the Company and/or any underwriters managing such
registration of the occurrence of any event which causes the prospectus prepared
in connection with any such registration to contain an untrue statement of a
material fact or omit to state a fact necessary to make the statements therein
not misleading promptly after Investor obtains knowledge of such occurrence; and

(c) in the case of an underwritten registration, Investor agrees to (i) sell
Investor ‘s Registrable Shares on the basis of any underwriting arrangements
approved by the persons(s) entitled hereunder to approve such arrangements and
(ii) complete, execute and deliver all questionnaires, powers of attorney,
indemnities, lock-up agreement, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements and
consistent with this Agreement.

2.7 Selection of Underwriters; Priorities.

(a) The Institutional Investor shall have the right to select the investment
banker(s) and manager(s) to administer any offering to which Section 2.1 is
applicable, subject to the written consent of a majority in interest of the
Registrable Shares held by the Rights Group, which consent may be withheld in
their sole and absolute discretion; a majority of the Rights Group shall have
the right to select the investment banker(s) and manager(s) to administer an
offering to be effected pursuant to Section 2.2 on Form S-1 or S-3 if no such
securities are being sold for the account of the Company.

(b) In the case of a registration under Section 2.1 which is an underwritten
offering, if the managing underwriters advise the Company in writing that in
their opinion the number of Registrable Shares and other securities requested to
be included exceeds the number of Registrable Shares and other securities which
can be sold at the desired price in such offering, the Company will include in
such registration, to the extent of the amount which the Company is advised can
be sold

 

7



--------------------------------------------------------------------------------

at such price: (i) first, the Registrable Shares requested to be included, pro
rata among the Rights Group on the basis of the number of Registrable Shares
requested to be registered by each such person; (ii) second, securities held by
persons having piggyback registration rights and securities proposed to be sold
by the Company, pro rata based on the estimated gross proceeds from the sale
thereof; and (iii) third, all other securities requested to be included in such
registration.

(c) In the case of a registration under Section 2.2 which is an underwritten
offering, if the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold at the desired price in such
offering, the Company will include in such registration, to the extent of the
amount which the Company is advised can be sold at such price:

(i) if such registration is commenced upon the demand of persons having demand
registration rights, the Company will include in such registration, (A) first,
securities held by the persons having such demand registration rights,
(B) second, securities proposed to be sold by the Company, Registrable Shares,
and securities proposed to be sold by other persons having piggyback
registration rights pro rata based on the estimated gross proceeds from the sale
thereof and (C) third, all other securities requested to be included in such
registration; and

(ii) if such registration is commenced by the Company on its own account and not
in response to persons having demand registration rights, (A) first, the
securities which the Company proposes to sell, (B) second, Registrable Shares
and securities proposed to be sold by other persons having piggyback
registration rights, pro rata based on the estimated gross proceeds from the
sale thereof, (C) third, all other securities requested to be included in such
registration.

2.8 Termination of the Company’s Obligations.

Except as set forth below, the Company shall have no further obligations under
Section 2.1 after the Company has effected (a) two (2) registrations on Form S-1
or Form S-2 (or any successor forms) pursuant to a demand made pursuant to
Section 2.1, or (b) all Registrable Shares covered thereby have been sold either
pursuant thereto or pursuant to Rule 144, or (c) when all of Investor’s
Registrable Shares may be sold within one day’s then normal trading volume under
Rule 144(k), or (d) the close of business on December 31, 2010, whichever is
earliest. The Company’s obligation to effect registrations pursuant to
Section 2.2 and registrations under Section 2.1 to be done on Form S-3 so long
as the Company is eligible to use such Form (or any successor form) shall
continue for so long as any Registrable Shares remain unregistered.

2.9 Indemnification.

2.9.1 Indemnification of Investor. Pursuant to the Company’s registration of the
Registrable Shares under the Securities Act, the Company will indemnify and hold
harmless Investor and each underwriter of the Registrable Shares so registered
and each person, if any, who controls Investor or any such underwriter within
the meaning of

 

8



--------------------------------------------------------------------------------

Section 15 of the Securities Act from and against any and all losses, claims,
damages, expenses or liabilities (or any action in respect thereof), joint or
several, to which they or any of them become subject under the Securities Act or
under any other statute or at common law or otherwise, and, except as
hereinafter provided, will reimburse Investor, each such underwriter and each
such controlling person, if any, for any legal or other expenses reasonably
incurred by them or any of them, as such expenses are incurred, in connection
with investigating or defending any actions whether or not resulting in any
liability, insofar as such losses, claims, damages, expenses, liabilities or
actions (i) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the registration statement, in
any preliminary or amended preliminary prospectus or in the prospectus (or the
registration statement or prospectus as from time to time amended or
supplemented by the Company); (ii) arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary in order to make the statements therein not misleading; or
(iii) any violation by the Company of the Securities Act, the Exchange Act, a
state securities law or any rule or regulation under the Securities Act, the
Exchange Act or any state securities law; provided, however, that the indemnity
contained in this Section 2.9 will not apply where such untrue statement or
omission was made in such registration statement, preliminary or amended,
preliminary prospectus or prospectus in reliance upon and in conformity with
information furnished in writing to the Company in connection therewith by
Investor, any such underwriter or any such controlling person expressly for use
therein. Promptly after receipt by Investor, any underwriter or any controlling
person of notice of the commencement of any action in respect of which indemnity
may be sought against the Company, Investor, or such underwriter or such
controlling person, as the case may be, will notify the Company in writing of
the commencement thereof, and, subject to the provisions hereinafter stated, the
Company shall assume the defense of such action (including the employment of
counsel, who shall be counsel reasonably satisfactory to Investor, such
underwriter or such controlling person, as the case may be), and the payment of
expenses insofar as such action shall relate to any alleged liability in respect
of which indemnity may be sought against the Company. Investor, any such
underwriter or any such controlling person shall have the right to employ
separate counsel in any such action and to participate in the defense thereof in
the event the representation of Investor, underwriter or controlling person by
counsel retained by or on the behalf of the Company would be inappropriate due
to conflicts of interest between any such person and any other party represented
by such counsel in such proceeding or action, in which case the Company shall
pay, as incurred, the fees and expenses of such separate counsel. The Company
shall not be liable to indemnify any person under this Section 2.9 for any
settlement of any such action effected without the Company’s consent (which
consent shall not be unreasonably withheld). The Company shall not, except with
the approval of each party being indemnified under this Section 2.9 (which
approval will not be unreasonably withheld), consent to entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by the claimant or plaintiff to the parties being so indemnified of a
release from all liability in respect to such claim or litigation.

2.9.2 Indemnification of the Company. In the event that the Company registers
any of the Registrable Shares under the Securities Act, Investor will indemnify
and hold harmless the Company, each of its directors, each of its officers who
have signed the registration statement, each underwriter of the Registrable
Shares so registered and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act from and against any and all
losses, claims, damages, expenses or liabilities

 

9



--------------------------------------------------------------------------------

(or any action in respect thereof), joint or several, to which they or any of
them may become subject under the Securities Act or under any other statute or
at common law or otherwise, and, except as hereinafter provided, will reimburse
the Company and each such director, officer, underwriter or controlling person
for any legal or other expenses reasonably incurred by them or any of them, as
such expenses are incurred, in connection with investigating or defending any
actions whether or not resulting in any liability, insofar as such losses,
claims, damages, expenses, liabilities or actions arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the registration statement, in any preliminary or amended preliminary prospectus
or in the prospectus (or the registration statement or prospectus as from time
to time amended or supplemented) or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary in order to make the statements therein not misleading, but
only insofar as any such statement or omission was made in reliance upon and in
conformity with information furnished in writing to the Company in connection
therewith by Investor, expressly for use therein; provided, however, that
Investor’s obligations hereunder shall be limited to an amount equal to the
proceeds to Investor of the Registrable Shares sold in such registration.
Promptly after receipt of notice of the commencement of any action in respect of
which indemnity may be sought against Investor, the Company will notify Investor
in writing of the commencement thereof, and Investor shall, subject to the
provisions hereinafter stated, assume the defense of such action (including the
employment of counsel, who shall be counsel satisfactory to the Company) and the
payment of expenses insofar as such action shall relate to the alleged liability
in respect of which indemnity may be sought against Investor. The Company and
each such director, officer, underwriter or controlling person shall have the
right to employ separate counsel in any such action and to participate in the
defense thereof in the event the representation of the Company, any of its
officers or directors or any underwriter or controlling person by counsel
retained by or on the behalf of Investor would be inappropriate due to conflicts
of interest between any such person and any other party represented by such
counsel in such proceeding or action, in which case Investor shall pay, as
incurred, the fees and expenses of such separate counsel. Notwithstanding the
two preceding sentences, if the action is one in which the Company may be
obligated to indemnify Investor pursuant to Section 2.9, the Company shall have
the right to assume the defense of such action, subject to the right of such
holders to participate therein as permitted by Section 2.9. Investor shall not
be liable to indemnify any person for any settlement of any such action effected
without Investor’s consent (which consent shall not be unreasonably withheld).
Investor shall not, except with the approval of the Company (which approval
shall not be unreasonably withheld), consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to the party being so indemnified of a
release from all liability in respect to such claim or litigation.

2.10 Contribution.

If the indemnification provided for in Section 2.9. is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim,

 

10



--------------------------------------------------------------------------------

damage or expense as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

2.11 Exchange Act Registration.

With a view to making available to Investor the benefits of Rule 144 promulgated
under the Securities Act and any other rule or regulation of the SEC that may at
any time permit Investor to sell securities of the Company to the public without
registration or pursuant to a registration on Form S-3, the Company agrees to:

 

  2.11.1. Use its best efforts to make and keep public information available, as
those terms are understood and defined in SEC Rule 144, at all times after the
Effective Time;

 

  2.11.2. Take such reasonable actions, including the registration of its common
stock under Section 12 of the Exchange Act, as are necessary to enable Investor
to use Rule 144 for the sale of their Registrable Shares;

 

  2.11.3. File on a timely basis with the SEC all information that the SEC may
require under either of Section 13 or Section 15(d) of the Exchange Act and, so
long as it is required to file such information, take all action that may be
required as a condition to the availability of Form S-3 or Rule 144 under the
Securities Act (or any successor exemptive rule hereinafter in effect) with
respect to DPAC Common Stock; and

 

  2.11.4. Furnish to Investor forthwith upon request (a) a written statement by
the Company as to its compliance with the reporting requirements of Rule 144,
(b) a copy of the most recent annual or quarterly report of the Company as filed
with the SEC, and (c) any other reports and documents that Investor may
reasonably request in availing itself of any rule or regulation of the SEC
allowing Investor to sell any such Registrable Shares without registration.

2.12. Market Stand-Off Agreement.

Provided that all of the members of the Rights Group are treated equally and all
officers and directors of the Company are also so bound, Investor shall not, to
the extent requested by any managing underwriter of the Company, sell or
otherwise transfer or dispose of (other than to donees who agree to be similarly
bound) any Registrable Shares during a period (the “Stand-Off Period”) equal to
one hundred twenty (120) days following the effective date of a registration
statement of any secondary offering of the Company under the Securities Act (or
in each case such shorter period as the Company or managing underwriter may
authorize) and except in each case, for securities sold as part of the offering
covered by such registration statement in accordance with the provisions of this
Agreement. In order to enforce the foregoing covenant, the Company may impose
stock transfer restrictions with respect to the Registrable Shares of Investor
until the end of the Stand-Off Period. Notwithstanding the foregoing, the
obligations described in this

 

11



--------------------------------------------------------------------------------

Section 2.9. shall not apply to a registration relating solely to employee
benefit plans on Form S-1 or Form S-8 or similar forms which may be promulgated
in the future, or a registration relating solely to an SEC Rule 145 transaction
on Form S-4 or similar forms which may be promulgated in the future.

3. [Reserved].

4. Nasdaq Listing.

From and after the date hereof for so long as Investor continues to hold
Registrable Shares, the Company will use commercially reasonable best efforts to
maintain the continued listing of the DPAC Common Stock on the Over the Counter
Bulletin Board.

5. Covenant Not to Enter Into Other Registration Rights Agreements.

Until the termination of the Company’s obligations under Section 2.8 hereof, the
Company will not agree to, and will not, grant registration rights of any type,
whether demand, piggyback or other, to any other person without the express
written consent of Investor.

6. Miscellaneous.

 

  6.1. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, among the
parties, or any of them, with respect to the subject matter hereof.

 

  6.2. Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and their respective successors,
assigns, heirs, executors, administrators and other legal representatives.
Nothing in this Agreement, express or implied, is intended to confer upon any
other person any rights or remedies of any nature whatsoever under or by reason
of this Agreement.

 

  6.3. Assignment. This Agreement shall not be assigned without the prior
written consent of the other party hereto.

 

  6.4. Modifications. This Agreement shall not be amended, altered or modified
in any manner whatsoever, except by a written instrument executed by the parties
hereto.

 

  6.5. Severability. If any provision of this Agreement or the application of
such provision to any person or circumstances shall be held invalid or
unenforceable by a court of competent jurisdiction, such provision or
application shall be unenforceable only to the extent of such invalidity or
unenforceability, and the remainder of the provision held invalid or
unenforceable and the application of such provision to persons or circumstances,
other than the party as to which it is held invalid, and the remainder of this
Agreement, shall not be affected.

 

12



--------------------------------------------------------------------------------

  6.6. Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of Ohio
without regard to the conflicts of law principles thereof.

 

  6.7. Attorneys’ Fees. The prevailing party or parties in any litigation,
arbitration, mediation, bankruptcy, insolvency or other proceeding
(“Proceeding”) relating to the enforcement or interpretation of this Agreement
may recover from the unsuccessful party or parties all fees and disbursements of
counsel (including expert witness and other consultants’ fees and costs)
relating to or arising out of (a) the Proceeding (whether or not the Proceeding
proceeds to judgment) and (b) any post-judgment or post-award proceeding
including, without limitation, one to enforce or collect any judgment or award
resulting from the Proceeding. All such judgments and awards shall contain a
specific provision for the recovery of all such subsequently incurred costs,
expenses, fees and disbursements of counsel.

 

  6.8. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, each of which shall remain in full force and effect.

 

  6.9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

 

  6.10. Notices. Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed duly given upon
(a) transmitter’s confirmation of a receipt of a facsimile transmission,
(b) confirmed delivery by a standard overnight carrier, or (c) the expiration of
five (5) business days after the day when mailed by certified or registered
mail, postage prepaid, addressed at the following addresses (or at such other
address as the parties hereto shall specify by like notice):

 

If to the Company to:   With a copy to: DPAC TECHNOLOGIES CORP.   Buchanan
Ingersoll & Rooney PC 5675 Hudson Industrial Parkway   301 Grant Street 20th
Floor Hudson, Ohio 44236   One Oxford Centre Attention: Steve Runkel, CEO  
Pittsburgh PA 15219 Phone: (800) 553-1170   Attention: Richard Rose, Esq.
Facsimile: (        )         -               Phone: (412) 562-8425   Facsimile:
(412) 562-1041

If to Investor, to the address noted on the signature page hereto and to any
counsel identified in like written notice from Investor to the Company. Each of
the parties hereto shall be entitled to specify another address by giving notice
as aforesaid to each of the other parties hereto.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

 

DPAC TECHNOLOGIES CORP. By:  

/s/ Steven D. Runkel

  Steven D. Runkel,   Chief Executive Officer and President

 

INVESTOR

 

ADDRESS FOR NOTICES

Canal Mezzanine Partners, L.P.   By:   /s/ Shawn M. Wynne, its General Partner  

Signature:  

/s/ Shawn M. Wynne

  Name:   Shawn M. Wynne   Title:   General Partner  

 

14